 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JONATHAN M. HAUCK
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   202-616-3173 (v)
     202-307-0054 (f)
 6   E-mail:        jonathan.m.hauck@usdoj.gov
                    Western.taxcivil@usdoj.gov
 7
     Of Counsel:
 8   McGREGOR W. SCOTT
     United States Attorney
 9
     Attorneys for the United States of America
10
                       IN THE UNITED STATES DISTRICT COURT FOR THE
11                            EASTERN DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              )
                                            )             Case No. 1:19-cv-00479-LJO-BAM
13            Plaintiff,                    )
                                            )             STIPULATION TO PRIORITY
14            v.                            )             BETWEEN UNITED STATES AND
                                            )             THE STATE OF CALIFORNIA
15   PATRICIAL JEAN LAFORCE,                )             FRANCHISE TAX BOARD AND
     INDIVIDUALLY, AND AS THE TRUSTEE )                   PROPOSED ORDER
16   OF THE PATRICIA JEAN LAFORCE           )
     SEPARATE PROPERTY TRUST,               )
17   THE STATE OF CALIFORNIA FRANCHISE )
     TAX BOARD, and                         )
18   THE COUNTY OF STANISLAUS,              )
                                            )
19            Defendants.                   )
     _______________________________________)
20
            Pursuant to L.R. 137 and L.R. 143, Plaintiff, the United States of America, and defendant
21
     the State of California Franchise Tax Board (FTB) agree as follows:
22

23
                                                    1

                                                           United States of America v. LaForce et al.
24
                                                                   No. 1:19−CV−00479−LJO−BAM
25
 1           1.      This Stipulation concerns the real property described in paragraph 9 of the United

 2   States’ First Amended Complaint in this case. (ECF No. 6) The real property is known as the

 3   “Subject Property.” The subject property is located within Stanislaus County.

 4           2.      Both the United States and the FTB have an interest in the Subject Property by

 5   virtue of recorded liens which encumber the property. In the event the Subject Property is sold

 6   pursuant to an order of the Court, the United States and the FTB agree that proceeds of sale shall

 7   be applied to satisfy any property taxes on the Subject Property, which is due and payable, before

 8   being applied to satisfy any taxes owed to the United States or the FTB.

 9           3.      After the property taxes on the Subject Property are satisfied, the United States

10   and FTB agree that the funds will then be applied to Ms. LaForce’s outstanding income tax

11   liabilities as follows: first, to the FTB for Ms. LaForce’s total outstanding income liabilities for

12   tax year 2006; second, to the United States for Ms. Laforce’s total outstanding income tax

13   liabilities for tax year 2007; third to the FTB for Ms. Laforce’s total outstanding income

14   liabilities for tax year 2007; fourth, to the United States for Ms. LaForce’s total outstanding

15   income tax liability for tax years 2008, 2010, and 2011; fifth, to the FTB for Ms. LaForce’s total

16   outstanding income liabilities for tax years 2010, 2011, 2012, 2014, 2015, and 2016; and finally,

17   to the United States for Ms. LaForce’s total outstanding income tax liabilities for tax years 2013,

18   2014, 2015, and 2016. The parties agree to exchange current payoff information for each tax year

19   at issue upon the sale of the Subject Property in order to file a joint proposed order of

20   distribution.

21           4.      The parties agree to bear their own costs and fees.

22

23
                                                       2

                                                               United States of America v. LaForce et al.
24
                                                                       No. 1:19−CV−00479−LJO−BAM
25
 1           5.     The FTB received a copy of the United States’ Complaint and was served with a

 2   summons (ECF No. 9), and agrees that this Court has jurisdiction over the res of the Subject

 3   Property.

 4           6.     Except as stated herein, the FTB consents to judgment as requested in the United

 5   States’ Complaint.

 6           7.     The FTB was named as a defendant in this action under 26 U.S.C. § 7403(b). The

 7   United States claims no monetary relief against the FTB in this action. Unless otherwise ordered

 8   by the Court, the FTB is excused from further participation in this case until such time as a

 9   proposed order of distribution may be filed. The FTB agrees to be bound by the judgment in this

10   case, which shall incorporate the terms of this stipulation.

11           8.     The United States and the FTB jointly request the Court to approve this

12   stipulation.

13           DATED this 13 day of September, 2019.

14                                                         Respectfully submitted,

15                                                         RICHARD E. ZUCKERMAN
                                                           Principal Deputy Assistant Attorney General
16
                                                           /s/ Jonathan Hauck
17                                                         JONATHAN M. HAUCK
                                                           Trial Attorney, Tax Division
18                                                         U.S. Department of Justice
                                                           P.O. Box 683
19                                                         Washington, D.C. 20044
                                                           202-616-3173 (v)
20                                                         202-307-0054 (f)
                                                           Jonathan.m.hauck@usdoj.gov
21
                                                           Attorneys for the United States of America
22

23
                                                       3

                                                              United States of America v. LaForce et al.
24
                                                                      No. 1:19−CV−00479−LJO−BAM
25
 1                                         /s/ Craig D. Rust
                                           (as authorized on September 13, 2019)
 2                                         CRAIG D. RUST
                                           Deputy Attorney General
 3                                         California Department of Justice
                                           1300 I Street
 4                                         Sacramento, CA 95814
                                           Phone: 916-210-7359
 5                                         Fax: 916-324-5205
                                           Attorney for the State of California,
 6                                         Franchise Tax Board

 7
     IT IS SO ORDERED.
 8
       Dated:   September 16, 2019          /s/ Lawrence J. O’Neill _____
 9                                   UNITED STATES CHIEF DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                       4

                                             United States of America v. LaForce et al.
24
                                                     No. 1:19−CV−00479−LJO−BAM
25
